                          THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION

                                    CIVIL NO. 1:19-cv-229

SUSAN HYATT CALL, an Individual                      )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )
                                                     )
NORTH CAROLINA FARM BUREAU                           )
MUTUAL INSURANCE COMPANY,                            )
                                                     )
       Defendant/Third-Party Plaintiff,              )
                                                     )
v.                                                   )
                                                     )
UNITED STATES DEPARTMENT OF                          )
AGRICULTURE, FARM SERVICE                            )
AGENCY (FSA),                                        )
                                                     )
       Third-Party Defendant.                        )

            AGREED MOTION FOR EXTENSION OF TIME TO ANSWER OR
             OTHERWISE RESPOND TO THE THIRD-PARTY COMPLAINT

       COMES NOW the United States of America on behalf of the named Third-Party Defendant

federal agency, the United States Department of Agriculture, Farm Service Agency (“United

States”), by and through R. Andrew Murray, United States Attorney for the Western District of

North Carolina, and hereby moves the Court to extend the time to answer or otherwise respond to

the Third-Party Complaint from August 2, 2019, until and including September 2, 2019. In support

of this Motion, the United States shows the Court:

       1.      Plaintiff Susan Hyatt Call (“Plaintiff”) commenced this action by filing a Verified

Complaint and Jury Demand in the Superior Court of Swain County, North Carolina, asserting




                                    1
       Case 1:19-cv-00229-MR-WCM Document 2 Filed 07/30/19 Page 1 of 3
claims against Defendant North Carolina Farm Bureau Mutual Insurance Company (“Farm

Bureau”).

           2.      On June 17, 2019, Defendant Farm Bureau filed a third-party complaint in the

nature of an interpleader action in the state court action against the United States (the “Third-Party

Complaint”). Plaintiff Call has not asserted any claims against the United States.

           3.      On July 26, 2019, the United States filed a notice of removal, removing the state

court action to the Western District of North Carolina. See Doc. 1.

           4.      Under the Federal Rules of Civil Procedure, a defendant who did not answer or

respond before removal must answer or present other defenses within the longest of several

periods, including seven (7) days afer the notice of removal is filed. See Fed. R. Civ. P. 81(c)(2).

           5.      The United States has not yet answered the Third-Party Complaint, and its answer

is therefore due on or before August 2, 2019.

           6.      The United States requests a thirty (30) day extension of time, until and including

Monday, September 2, 2019, 1 allow it to gather information necessary for the United States

Attorney’s Office to respond to the Third-Party Complaint on behalf of the United States agency.

           7.      The undersigned has conferred with counsel for all parties in this action, including

Defendant/Third-Party Plaintiff Farm Bureau (the only party to assert claims against the United

States) and Plaintiff Susan Hyatt Call, and all parties have consented to this Motion.

           WHEREFORE Third-Party Defendant the United States hereby moves the Court to extend

the time to answer or otherwise respond to the Third-Party Complaint from from August 2, 2019,

until and including September 2, 2019.

           This the 30th day of July, 2019.



1
    Thirty days from August 2, 2019, falls on Sunday, September 1, 2019.


                                        2
           Case 1:19-cv-00229-MR-WCM Document 2 Filed 07/30/19 Page 2 of 3
                            Respectfully submitted,


                            R. ANDREW MURRAY
                            UNITED STATES ATTORNEY

                            /s/ Seth Johnson
                            J. Seth Johnson
                            NC Bar No. 53217
                            Assistant United States Attorney
                            Suite 1650, Carillon Building
                            227 West Trade Street
                            Charlotte, North Carolina 28202
                            Telephone: (704) 338-3159
                            Email: seth.johnson@usdoj.gov




                             3
Case 1:19-cv-00229-MR-WCM Document 2 Filed 07/30/19 Page 3 of 3
